Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 03/05/2021 was filed after the mailing date of the non-final rejection on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
Claims 2, 3, 5, and 11-15 have been canceled. Claims 1, 4, and 6-10 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments, arguments filed on 03/05/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Upon reconsideration the examiner is hereby withdrawing the 35 U.S.C. 103(a) rejections of claims 1-7, 9, and 10 are rejected under as being 

New ground of Rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunnari (US 2012/0309948 A1 with effective US filing date of 06/03/2011).
Kunnari teaches a method of preparing crystalline epirubicin hydrochloride:
a) providing solid amorphous epirubicin hydrochloride or a concentrated aqueous solution of epirubicin hydrochloride;
b) combining the epirubicin hydrochloride in step a) with at least one alcohol selected from the group consisting of 1-butanol, 2-butanol, and 1-pentanol (the claimed 1st solvent) which allows the growth of epirubicin hydrochloride crystals and additional alcohol such as ethanol, 1-propanol, 2-propanol (the claimed 2nd solvent) with the ratio between the 1st solvent and 2nd solvent being 1:3 to 1:20 and a water content of 0.5-7% 
c) heating the mixture obtained in step (b) to 40-80 °C for crystallization  of epirubicin hydrochloride;
d) the crystals can then be washed with a ketone such as acetone (the claimed purifying step in the instant claim 9);
and exemplified a mixture of 2-propanol  and 1-butanol (the claimed 1st solvent and 2nd solvent in claim 3);
wherein dried crystalline epirubicin hydrochloride having powder x-ray diffraction diagram (for identification and structure of a crystalline) of 5.09, 9.10, 13.63, 22.10, 22.52, 24.00 and differential scanning calorimetry (DSC) diagram (for determination of sample purity) having a maximum intensity in the temperature range of 195-205 ºC with the higher content of water in the mixture for crystallization results in lower yield, i.e., content of water in the mixture for crystallization does not affect the structure and purity of the crystalline (entire reference, especially abstract, paragraph 3, 18, 19, 21, 26, 35, 39-45, 47, 51, 55, and 57, figure 1 and 2, and claims 1, 5-8, 10, 11, 14, 18, and 20). 
Based on the MW of epirubicin hydrochloride being 580 g/mol and the MW of epirubicin hydrochloride monohydrate being 598 g/mol; the water content in a dry epirubicin hydrochloride monohydrate is calculated to be 3.01% by weight (the instant claim 10). 
According to the disclosure in the instant specification the monohydrate crystalline epirubicin hydrochloride produced by the claimed method has DSC of from 195 to 205 ºC (the paragraph bridges page 14 and 15). Accordingly, the crystalline thus the crystalline epirubicin hydrochloride taught by Kunnari is the same as the monohydrate crystalline epirubicin hydrochloride produced by the claimed method having the same purity and content of water as monohydrate. 
Kunnari does not specify: i) the same claimed water content in step b); ii) the same 1st solvent to 2nd solvent ratio; iii) same T of crystallization.
These deficiencies are cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art and a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. The claimed range of water content in step b) is 8-11% by weight and the range of water content in step b) taught in the prior art is 0.5-7% by weight and therefor, close enough to the claimed range, especially a water content in step b) of 7-12% is disclosed in the instant specification as suitable (abstract) and was claimed in claim 1 dated 07/24/2019 and the crystalline epirubicin hydrochloride prepared by the method taught by Kunnari is the same as the crystalline epirubicin hydrochloride prepared by the claimed method as discussed above, i.e., having the same effect on the crystallization epirubicin hydrochloride. 
st and 2nd solvents is 1:1 and 2:1 (1:0.5) by volume and the range of ratio between the 1st and 2nd solvents taught in the prior art is 1:3 to 1:20 by volume and therefor, close enough to the claimed range, especially a 1st and 2nd solvents ratio of 1:3 is disclosed in the instant specification as suitable (page 10, line 14-18) and the crystalline epirubicin hydrochloride prepared by the method taught by Kunnari is the same as the crystalline epirubicin hydrochloride prepared by the claimed method as discussed above, i.e., having the same effect on the crystallization epirubicin hydrochloride.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of crystallization T is 70-90 °C and the range of crystallization T taught in the prior art is 40-80 °C and therefor, overlaps with the claimed range.
Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
a change in form, proportions, or degree “will not sustain a patent”
It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kunnari (US 2012/0309948 A1), as applied to claims 1, 4, 6, 7, 9, and 10, in view of Tung et al. (Crystallization of Organic Compounds, An Industrial Perspective, John Wiley & Sons, Inc., 2009).
The teachings of Kunnari are discussed above and applied in the same manner.
Kunnari does not specify a seeding step.
This deficiency is cured by Tung et al. who teach seeding is a step used in crystallization (page 4 under “1.5 Crystallization process options”).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Kunnari and Tung et al. to add a seeding step in the method taught by Kunnari. Adding a seeding step in crystallization was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/05/2021, have been fully considered but they are moot in view of new ground of rejections.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612